DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tee et al. (US 2006/0135076 A1; hereafter Tee) in view of Honkanen et al. (US 2006/0135076 A1; hereafter Honkanen).
 	As of Claim 1: Tee teaches in FIG. 3 a method for processing video information comprising: transmitting video information by a first radio communicator via radio to an 
	Tee does not explicitly teach “wherein the controller controls each of the first and second radio communicators so that the first radio communicator transmits video information to the external device and the second radio communicator receives information which is different from the video information, from the network simultaneously" as recited in present claimed invention.
 	Tee does not explicitly teach “wherein the controller controls each of the first and second radio communicators so that the first radio communicator transmits video information to the external device and the second radio communicator receives information which is different from the video information, from the network simultaneously" as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Honkanen. In particular, Honkanen teaches the controller controls each of the first and second radio communicators so that the first radio communicator transmits video information to the external device and the second radio communicator receives information which is different from the video information, from the network simultaneously (control unit 104 also comprises means for controlling a number of simultaneous radio connections in the communication device 100. The control unit 104 may be implemented with a digital signal processor with suitable software or with separate logic circuits, for example with ASIC (Application Specific Integrated Circuit). The control unit 104 may also be a combination of these two implementations, such as a processor with suitable software embedded within an ASIC  see ¶¶0025-0030,0032,0033) as recited in present claimed invention.
Honkanen, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) the controller of as taught by Honkanen, since Honkanen state that such modification would in order to detect interference between at least two radio connections and adjusting parameters of at least one radio connection so that the interference between the radio connections is minimized if interference between the at least two radio connections is detected (See Honkanen ¶0012).

	
As of Claim 2: Tee in view of Honkanen further teaches controlling, by the controller, assignment of connection for each of the first and second radio communicators (See Tee ¶¶0029,0032,0034-0038, control processor 210 assigns both the PAN transceiver and WLAN transceiver connections in response to user indications).

As of Claim 3: Tee in view of Honkanen further teaches assigning, by the controller, connection of the first radio communicator prior to connection of the second radio communicator (See Tee ¶¶0029,0032,0034-0038, control processor 210 assigns both the PAN transceiver and WLAN transceiver connections in response to user indications).

As of Claim 4: Tee in view of Honkanen further teaches generating, by an image sensor, video information; accumulating, by a storage, video information generated by the image sensor; and transmitting, by the first radio communicator, the video information accumulated in the storage to the external device (see Tee ¶¶0030,0037).

As of Claim 5: Tee in view of Honkanen further teaches a modulator, wherein the first radio communicator and the second radio communicator are different from each other in modulation method (Honkanen ¶¶0041-0042, 0049,0053,0058,0059).

As of Claim 6: Tee in view of Honkanen further teaches the first radio communicator and the second radio communicator are different from each other in frequency bandwidth (Honkanen¶¶0041-0042, 0049).


As of Claim 7:  Tee teaches in FIG. 3 a method for processing video information comprising: transmitting video information by a first radio communicator via radio to an external device (PAN transceiver 203 and see ¶0037); connecting a second radio communicator to a network via radio(WLAN transceiver 5 and see ¶¶0037-0038); controlling, by the controller, each of the first and second radio communicators in response to receiving an indication from a user, wherein the controller controls the second radio communicator to receive information which is different from the video information, from the network while transmitting the video information from the first radio communicator to the external device (See ¶¶0029,0022-0023,0031. Receiving a video stream via the PAN transceiver and relaying it to an external device using WLAN involves actively receiving the video using a first connection and relaying the video simultaneously. Also, the video/multimedia application program 290 is a video conferencing application, mobile terminal 110 receives via the short range air interface video/multimedia data from a remote video camera and relays the camera video data to base station 120 and see ¶¶0017,0037-0038), or wherein the controller controls the second radio communicator to transmit information which is different from the video information, to the network while 
 	Tee does not explicitly teach “wherein the controller controls each of the first and second radio communicators so that the first radio communicator transmits video information to the external device and the second radio communicator receives information which is different from the video information, from the network simultaneously" as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Honkanen. In particular, Honkanen teaches the controller controls each of the first and second radio communicators so that the first radio communicator transmits video information to the external device and the second radio communicator receives information which is different from the video information, from the network simultaneously (control unit 104 also comprises means for controlling a number of simultaneous radio connections in the communication device 100. The control unit 104 may be implemented with a digital signal processor with suitable software or with separate logic circuits, for example with ASIC (Application Specific Integrated Circuit). The control unit 104 may also be a combination of these two implementations, such as a processor with suitable software embedded within an ASIC  see ¶¶0025-0030,0032,0033) as recited in present claimed invention.
Honkanen, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) the controller of as taught by Honkanen, since Honkanen state that such modification would in order to detect interference between at least two radio connections and adjusting parameters of at least one radio connection so that the interference between the radio connections is minimized if interference between the at least two radio connections is detected (See Honkanen ¶0012).


As of Claim 8:  Tee in view of Honkanen further teaches controlling, by the controller, assignment of connection for each of the first and second radio communicators (See Tee ¶¶0029,0032,0034-0038, control processor 210 assigns both the PAN transceiver and WLAN transceiver connections in response to user indications).

As of Claim 9: Tee in view of Honkanen further teaches assigning, by the controller, connection of the first radio communicator prior to connection of the second radio communicator (See Tee ¶¶0029,0032,0034-0038, control processor 210 assigns both the PAN transceiver and WLAN transceiver connections in response to user indications).

As of Claim 10: Tee in view of Honkanen further teaches further comprising: generating, by an image sensor, video information; accumulating, by a storage, the video information generated by the image sensor; and transmitting, by the first radio communicator, video information accumulated in the storage to the external device (see Tee ¶¶0030,0037).

As of Claim 11: Tee in view of Honkanen further teaches a modulator, wherein the first radio communicator and the second radio communicator are different from each other in modulation method (Honkanen ¶¶0041-0042, 0049,0053,0058,0059).

As of Claim 12: Tee in view of Honkanen further teaches the first radio communicator and the second radio communicator are different from each other in frequency bandwidth (Honkanen ¶¶0041-0042, 0049).

As of Claim 13: Tee teaches in FIG. 3 a method for displaying video information, comprising: receiving video information by a first radio communicator via radio from an external device (PAN transceiver 203 and see ¶0037); connecting a second radio communicator to a network by radio (WLAN transceiver 5 and see ¶¶0037-0038); displaying, by a display, video information; and controlling, by a controller, each of the first and second radio communicators in response to receiving an indication from a user; wherein the controller controls each of the first and second radio communicators so that the first radio communicator receives video information from the external device and the second radio communicator transmits information which is different from the video information, to the network simultaneously, and wherein the receiving the video information by the first radio communicator is maintained while the second radio communicator is connected to the network (See ¶¶0029, 0022-0023,0031 and note that the WLAN transceiver uses Wi-Fi and the home network. Video “streaming” was well understood at the time of the invention, referring to real-time viewing of a communicated video “stream”. The concept of “relaying” and “streaming” used by Tee is consistent with Tee’s purpose of utilizing an external display as alternative to the native screen. By extension, the video not being while it is being actively received via the WLAN connection).
simultaneously" as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Honkanen. In particular, Honkanen teaches control unit 104 also comprises means for controlling a number of simultaneous radio connections in the communication device 100. The control unit 104 may be implemented with a digital signal processor with suitable software or with separate logic circuits, for example with ASIC (Application Specific Integrated Circuit). The control unit 104 may also be a combination of these two implementations, such as a processor with suitable software embedded within an ASIC (i.e., see ¶¶0025-0030, 0032, 0033) as recited in present claimed invention.
 	In view of the above, having the controller of Tee  and given the well-established teaching of Honkanen, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) the controller of as taught by Honkanen, since Honkanen state that such modification would in order to detect interference between at least two radio connections and adjusting parameters of at least one radio connection so that the interference between the radio connections is minimized if interference between the at least two radio connections is detected (See Honkanen ¶0012).

As of Claim 14: Tee in view of Honkanen further teaches controlling, by controller, assignment of connection for each of the first and second radio communicators communicators (See Tee 

As of Claim 15: Tee in view of Honkanen further teaches assigning, by the controller, connection of the first radio communicator prior to connection of the second radio communicator (See Tee ¶¶0029,0032,0034-0038, control processor 210 assigns both the PAN transceiver and WLAN transceiver connections in response to user indications).

As of Claim 16: Tee in view of Honkanen further teaches a demodulator, wherein the first radio communicator and the second radio communicator are different from each other in demodulation method (Honkanen ¶¶0041-0042, 0049,0053,0058,0059).

As of Claim 17: Tee in view of Honkanen further teaches the first radio communicator and the second radio communicator are different from each other in frequency bandwidth (Honkanen¶¶0041-0042, 0049).

As of Claim 18: Tee teaches in FIG. 3 a method for displaying video information, comprising: receiving video information by a first radio communicator via radio from an external device(PAN transceiver 203 and see ¶0037); connecting a second radio communicator to a network by radio; displaying, by a display, video information; and controlling, by a controller, each of the first and second radio communicators in response to receiving an indication from a user, wherein the controller controls the second radio communicator to transmit information which is different from the video information(WLAN transceiver 5 and see ¶¶0037-0038), to the 
	Tee does not explicitly teach “wherein the receiving the video information by the first radio communicator is maintained while the second radio communicator is connected to the network " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Honkanen. In particular, Honkanen teaches wherein the receiving the video information by the first radio communicator is maintained while the second radio communicator is connected to the network ( see ¶¶0025-0030,0032,0033) as recited in present claimed invention.
 	In view of the above, having the controller of Tee  and given the well-established teaching of Honkanen, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) the controller of as taught by Honkanen, since Honkanen state that such modification would in order to detect interference between at least two radio connections and adjusting parameters of at least one radio connection so that the interference between the radio connections is minimized if interference between the at least two radio connections is detected (See Honkanen ¶0012).

As of Claim 19: Tee in view of Honkanen further teaches controlling, by the controller, assignment of connection for each of the first and second radio communicators (See Tee ¶¶0029,0032,0034-0038, control processor 210 assigns both the PAN transceiver and WLAN transceiver connections in response to user indications).

As of Claim 20: Tee in view of Honkanen further teaches assigning, by the controller, connection of the first radio communicator prior to connection of the second radio 

As of Claim 21: Tee in view of Honkanen further teaches a demodulator, wherein the first radio communicator and the second radio communicator are different from each other in demodulation method (Honkanen ¶¶0041-0042, 0049,0053,0058,0059).

As of Claim 22: Tee in view of Honkanen further teaches the first radio communicator and the second radio communicator are different from each other in frequency bandwidth (Honkanen¶¶0041-0042,0049).

As of Claim 23: Tee teaches in FIG. 3 a method for processing video information, comprising: controlling, by a first controller, each of a first and a second radio communicator in response to receiving an indication from a user; transmitting, by the first radio communicator, video information to a receiving apparatus by radio; wherein the first controller controls each of the first and second radio communicators so that the first radio communicator transmits video information to the receiving apparatus and the second radio communicator receives information which is different from the transmitting video information, from a network simultaneously, or wherein the first controller controls each of the first and second radio communicators so that the first radio communicator transmits video information to the receiving apparatus and the second radio communicator transmits information which is different from the transmitting video information, to the network simultaneously (See ¶¶0029, 0022-0023,0031 and note that the WLAN transceiver uses Wi-Fi and the home network. Video “streaming” was well understood at the time of the invention, referring to real-time viewing of 
, wherein communication between the first radio communicator and the receiving apparatus is maintained while the second radio communicator is connected to the network; and.
controlling, by a second controller, each of a third and a fourth radio communicator in response to receiving an indication from a user; and receiving, by the third radio communicator, video information from a video processing apparatus by radio, wherein the second controller controls the fourth radio communicator to transmit information which is different from the video information, to the network while receiving the video information by the third radio communicator from the video processing apparatus, and wherein communication between the third radio communicator and the video processing apparatus is maintained while the fourth radio communicator is connected to the network.
Tee does not explicitly teach “ controlling, by a second controller, each of a third and a fourth radio communicator in response to receiving an indication from a user; receiving, by the third radio communicator, video information from a video processing apparatus by radio, wherein the second controller controls each of the third and fourth radio communicators so that the third radio communicator receives video information from the video processing apparatus and the fourth radio communicator transmits information which is different from the receiving video information, to the network simultaneously, and wherein communication between the third radio communicator and the video processing apparatus is maintained while the fourth radio communicator is connected to the network”as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Honkanen. In particular, Honkanen teaches controlling, by a second controller, each of a 
 	In view of the above, having the controller of Tee  and given the well-established teaching of Honkanen, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) the controller of as taught by Honkanen, since Honkanen state that such modification would in order to detect interference between at least two radio connections and adjusting parameters of at least one radio connection so that the interference between the radio connections is minimized if interference between the at least two radio connections is detected (See Honkanen ¶0012).



As of Claim 24: Tee teaches in FIG. 3 a method for processing video information, comprising: controlling, by a first controller, each of a first and a second radio communicator in response to receiving an indication from a user(PAN transceiver 203 and see ¶0037 and WLAN transceiver 5 and see ¶¶0037-0038); transmitting, by the first radio communicator, video information to a receiving apparatus by radio(PAN transceiver 203 and see ¶0037); wherein the first controller controls the second radio communicator to receive information which is different from the video information, from a network while transmitting the video information from the first radio communicator to the receiving apparatus(See ¶¶0029,0022-0023,0031. Receiving a video stream via the PAN transceiver and relaying it to an external device using WLAN involves actively receiving the video using a first connection and relaying the video simultaneously. Also, the video/multimedia application program 290 is a video conferencing application, mobile terminal 110 receives via the short range air interface video/multimedia data from a remote video camera and relays the camera video data to base station 120 and see ¶¶0017,0037-0038), or wherein the first controller controls the second radio communicator to transmit information which is different from the video information, to the network while transmitting the video information from the first radio communicator to the receiving apparatus, wherein communication between the first radio communicator and the receiving apparatus is maintained while the second radio communicator is connected to the network (See ¶¶0029, 0022-0023,0031 and note that the WLAN transceiver uses Wi-Fi and the home network. Video “streaming” was well understood at the time of the invention, referring to real-time viewing of a communicated video “stream”. The concept of “relaying” and “streaming” used by Tee is consistent with Tee’s purpose of utilizing an external display as alternative to the native screen. By extension, the video not being while it is being actively received via the WLAN connection).

However, the above-mentioned claimed features are well-known in the art as evidenced by Honkanen. In particular, Honkanen teaches controlling, by a second controller, each of a third and a fourth radio communicator in response to receiving an indication from a user; and receiving, by the third radio communicator, video information from a video processing apparatus by radio, wherein the second controller controls the fourth radio communicator to transmit information which is different from the video information, to the network while receiving the video information by the third radio communicator from the video processing apparatus, and wherein communication between the third radio communicator and the video processing apparatus is maintained while the fourth radio communicator is connected to the network (control unit 104 also comprises means for controlling a number of simultaneous radio connections in the communication device 100. The control unit 104 may be implemented with a digital signal processor with suitable software or with separate logic circuits, for example with ASIC (Application Specific Integrated Circuit). The control unit 104 may also be a combination of these two implementations, such as a processor with suitable software embedded within an ASIC i.e., see ¶¶¶0025-0030, 0032, 0033) as recited in present claimed invention.
Honkanen, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) the controller of as taught by Honkanen, since Honkanen state that such modification would in order to detect interference between at least two radio connections and adjusting parameters of at least one radio connection so that the interference between the radio connections is minimized if interference between the at least two radio connections is detected (See Honkanen ¶0012).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697